396 F.2d 952
Lawrence Ernest PASTA, Appellant,v.UNITED STATES of America, Appellee.
No. 25983.
United States Court of Appeals Fifth Circuit.
July 2, 1968.

Appeal from the United States District Court for the Middle District of Florida; Charles R. Scott, Judge.
Lawrence Ernest Pasta, pro se.
Edward Boardman, U. S. Atty., John W. Caven, Jr., Asst. U. S. Atty., Jacksonville, Fla., for appellee.
Before WISDOM and COLEMAN, Circuit Judges, and MITCHELL, District Judge.
PER CURIAM:


1
The judgment of the district court denying the motion of appellant to proceed under Section 2255, Title 28 is correct. Appellant's relief is clearly precluded by the decision of this court in Rosecrans v. United States, 378 F.2d 561 (CA 5-1965) and by the decision of the Third Circuit in United States v. Gallagher, 183 F.2d 342 (CA 3-1950) cert. den. Gallagher v. United States, 340 U.S. 913, 71 S. Ct. 283, 95 L. Ed. 659.


2
Affirmed.